Citation Nr: 0841015	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  05-28 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
loss of use of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In October 2008, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.  At this hearing, the veteran 
expressed his desire to receive a higher rating for his 
service-connected amputation of the left ring finger.  This 
matter is referred to the RO for appropriate action.


FINDING OF FACT

Service-connected disability has not left the veteran with no 
effective function of the left hand other than that which 
would be equally well served by an amputation stump at the 
site of election below elbow with the use of a suitable 
prosthetic appliance.


CONCLUSION OF LAW

The criteria for SMC based on the loss of use of the left 
hand have not been met.  38 U.S.C.A. § 1114(k) (West 2002); 
38 C.F.R. § 3.350(a) (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the RO provided the veteran with the 
notice required under the VCAA by letter mailed in September 
2005.  Although this letter was mailed after the initial 
adjudication of the claim and the veteran has not been given 
adequate notice with respect to the effective-date element of 
the claim, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development of the record, the RO readjudicated the veteran's 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the RO would have been 
different had complete VCAA notice been provided at an 
earlier time.  Moreover, as explained below, the Board has 
determined that special monthly compensation for loss of use 
of the left hand is not warranted.  Consequently, no 
effective date will be assigned, so the failure to provide 
earlier notice with respect to that element of the claim is 
no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA and private medical records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.

In sum, the Board is satisfied that that any procedural 
errors in the RO's development and consideration of the claim 
were insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.




Analysis

SMC is payable at a specified rate if the veteran, as the 
result of service-connected disability, has suffered the 
anatomical loss or loss of use of a hand.  38 U.S.C.A.     § 
1114(k) (West 2002), 38 C.F.R. § 3.350(a).

Loss of a hand will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow with the use of a suitable prosthetic appliance.  The 
determination will be made on the basis of actual remaining 
function, whether the acts of grasping, manipulation, etc., 
could be accomplished equally well by an amputated stump with 
prosthesis.  Complete ankylosis of two major joints of an 
upper extremity will constitute loss of use of the hand 
involved.  38 C.F.R. § 3.350(a)(2).

The medical evidence shows that the veteran has poor strength 
and significant loss of range of motion in all digits of his 
left hand.  In addition, he also has no sensation in his left 
hand.  It is clear that the veteran has severe functional 
impairment in his left hand.  However, at this point in time, 
he has only been granted service connection for an amputation 
of the left ring finger.  Since the service-connected 
disability involves only one finger, it is clear that the 
functional impairment from the service-connected disability 
is not equivalent to an amputation at the site of election 
below the elbow with the use of a suitable prosthetic 
appliance.  Accordingly, this claim must be denied.  

If the veteran believes that he is entitled to service 
connection for additional disability of the left hand, he 
should submit a claim to the RO for service connection for 
the additional disability.  


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to SMC for loss of use of the left hand is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


